UNITED STA'I`ES DISTRICT C{)URT
WESTERN DIS'I`RICT OF LOUISIANA

LAFAYETTE DIVISION
LOUISIANA CRAWFISH PRODUCERS : NO. 6:10-cv-1085 (lead)
ASS’N WEST; ET AL. NO. 6:11-cv-0461 (member)
VERSUS : JUDGE SUMMERHAYS
MALLARD BASIN, INC.; ET AL. : MAGISTRATE JUDGE HANNA
MEMORANDUM RULING

 

The present matters before the Court are cross-motions for Summary judgment filed by (l)
Louisiana Crawfish Producers Association West, Atchafalaya Basinl<eeper, and the Louisiana
Environmental Action Networl< (collectively, “plaintiff`s”) §doc. 280]; (2) defendants Mallard
Basin, Inc. (“Mallard Basin”) and Whiskey Bay Island, LLC (“WBI”) [doc. 288}, and (3) the
United States Anny Corps of Engineers and Chief of Engineers Lieutenant General Todd T.
Semonite, in his official capacity (collectively, “COE”) [doc. 292]. Also before the Court is
plaintiffs’ l\/[otion to Strike [doc. 297]. These motions Were filed in two related cases that have
been consolidated: a Clean Water Act private citizen suit (the “Lead Case”), and a separate
challenge to the administrative actions of the COE (the “Member Case”). All motions have been
fully briefed and are now ripe for decision.

I.
BACKGROUND

This action began as a Suit filed by Louisiana Crawf`lsh Producers Association~West

(“LCPAW”) and Atchafaiaya Basinkeeper, an association dedicated to the environmental

 

 

 

preservation of the Atchafalaya River Basin, against Mailard Basin and WBI,l relating to a water
control system operated by Mallard Basin in and around Fisher Lake. Doc. l. An anonymous
source reported the Water control activities to the COE in 2009. Doc. 38, att. 3 (COEOOOOl-OZ).
The COE conducted a site inspection in March 2010 and observed, inter alia, a new pump designed
to bring water from the Whiskey Bay Pilot Channel to a borrow canal f`or fishing and an area of`
wetlands known as Fisher Bottorns, which is used for duck hunting. Id. lt then issued a cease and
desist order relating to these activities Id.

Pursuant to the cease and desist order, Mallard Basin applied for an after-the-fact permit
for the installation of its pump.-Doc. 38, att. 6 (COE00007~17). The COE approved the application
and issued Nationwide Perrnit No. 7 Perrnit Verification, No. MVN-ZOIO-lOBZ-WLL (“NWP
Verification”), on June 28, 2010. Doc. 38, att. 13 (COE00047W49). Mallard Basin also applied for
an after-the-fact permit for its construction of a conveyance ditch and Water control structure Doc.
38, att. 14 (COEOOOSO~COEOOOSZ). Following a public comment period, the COE approved the
application with lndividual Perrnit No. MVN-ZOlO-l 080-WLL (“Individual Perrnit”), on October
6, ZOIO. Doc. 38, atts. 30 & 31 (COE00143-77).

On July 6, 2010, LCPAW and Atchafalaya Basinkeeper filed their petition in what became
known as the “lead case” under the citizen suit provision of The Clean Water Act (“CWA”), 33
U.S.C. § l365(b). Doc. l. They alleged that Mallard Basin and WBI violated the CWA by filling
wetlands and conducting other allegedly unauthorized and harmful activities, namely the pumping
of water from Whiskey Bay Pilot Channel to Fisher Lake, and the dredging and damming of Fisher

Lake. Id. at W 22-51. Foliowing issuance of the NWP Verification and lndividual Permit, the

 

§ Maliard Basin was the owner of the property at issue until July 25, 2011, when the property was acquired by
Atchaf`alaya Investments, LLC. Doc. 91, p. i ns. l, 3. WBI is the owner of adjacent property with servitudes over parts
of the property at issue. ]d. at p. 1 n. 2.

_2“

 

 

plaintiffs in the lead case and the Louisiana Environmental Action Network (“LEAN”) also filed
suit against the COE to challenge those permits in what is now known as the “member case.” See
Louisz`ana Crawjish Producers Association - Wesi‘ v. Corps ofEngineers, No. 6:1 l-cv-0461 (W.D.
La.). The lead case and member case were consolidated by order of the Court on September 7,
2011. Doc. 35. The plaintiffs then filed a first amended complaint against the COE, challenging
the permits under the Endangered Species Act (“ESA”), the National Environrnental Policy Act
(“NEPA”), the Administrative Procedure Act (“APA”), and the CWA, with the ESA cause of
action relating to impact of the permitted activities on the Louisiana black bear. Doc. 48.

ln July 201l, Mallard Basin transferred the property at issue to Atchafalaya Investments,
LLC (“Atchafalaya Investments”), which requested that the COE also transfer the above permits
to it. Doc. 102, att. 2, pp. 6»7 (COE00187-188). The COE decided to reevaluate the permits before
considering the transfer request, pursuant to its authority under 33 C.F.R. § 325.?.2 Id. at 8~10
(COE00189-191). lt then conducted site inspections and invited public comment, which resulted
in hundreds of pages of comments and exhibits from plaintiffs Id. at 13~"-29, 67 (COE00194»»»210,
COE00248); see doc. 102, att. 4, p. 26-doc. 102, att. 12, p. 1 (COE00430»"824). After considering
the public comments, the COE issued a Final Permit Re-evaluation and Revised Decision on the
NWP Verification and lndividual Permit on February 13, 2013. Doc. 102, att. 12, pp. 2-40
(COE00825-63). In that decision the COE affirmed its issuance of the permits and approved their
transfer to Atchafalaya lnvestments. Id. Atchafalaya lnvestments, WBI, and Mallard Basin

(collectively, “landowners”) were then granted leave to intervene in the member action. Doc. 99.

 

2 On motion of the COE, the consolidated case was stayed and remanded to the CO]E`l pending res-evaluation of the
permitted activities Docs. 68, 81, 82. The stay was lifted on the parties’ joint motion on April 2, 2013, and Atchafalaya
lnvestments was granted leave to intervene Docs. 84, 85, 99.

_3_

 

Plaintiffs then filed a second amended complaint to address the transfer and reevaluation
decision Docs. 105, 117, 119. The Court also granted leave for plaintiffs to pursue additional
discovery on their NEPA claims and to conduct a site inspection Docs. 165, 175, 196.

In June 2014, Atchafalaya investments applied for a modification to the individual permit
Doc. 269, att. 3, pp. lm~S, 9 (COE01070»»77, COE010’79). ln that application it stated that
modifications were necessary to maintain the already-permitted water control structure Id. The
COE approved the application without notice or comment on October 24, 2014. Id. at 84~»-94
(COE01153_63). The plaintiffs were granted leave to file a third amended complaint, to address
the October 2014 modification to the permits Docs. 219W21. On May 20, 2016, plaintiffs filed a
final, fourth amended complaint, based on the de-iisting of the Louisiana black bear as an
endangered species in April 2016. Docs. 227, 23 0, 231. However, plaintiffs only eliminated certain
requests for relief and maintained their causes of action relating to the endangered species lnstead,
they asserted five causes of action relating generally to the permits and the October 2014
modification Doc. 231. ln Causes of Action l through 3, the plaintiffs alleged that the COE’s
decisions violated the ESA and APA based on the agency’s failure to consult with the United
States Fish and Wildlife Service and otherwise appropriately consider the impact to the Louisiana
black bear. Id. at 1le 214_23. ln Causes of Action 4 and 5, the plaintiffs maintained their challenges
to the COE’s decisions under the NEPA and CWA. ]d. at M 224-34. They seek declaratory relief,
vacatur and remand of the challenged permits, as well as an award of costs and fees. Id. at p. 37.

The Court then entertained Motions to Dismiss {docs. 224 and 240] by the COE, which
argued that the de~listing of the Louisiana black bear mooted plaintiffs’ first, second, and third
causes of action. The Court agreed and dismissed same. Docs. 250, 265 . The parties subsequently

filed a joint submission setting forth their positions on the appropriate scope of the record for

_4_

 

 

judicial review, cross-motions for summary judgment, and additional arguments submitted by the
plaintiffs for consideration of extra-record evidence Docs. 273 att. 1, 280, 288, 292. The plaintiffs
have also moved to strike a declaration attached by the landowners in their opposition to the
plaintiffs’ Motion for Surnmary Judgment. Doc. 297. The Court now considers the challenges to
the scope of the record and inclusion of extra-record evidence, along with the motion to strike,
before proceeding to the merits of the case under the cross-motions for summary judgment

II.
MoTloNs ron SUMMARY .]'UI)GMENT IN THE MEMBER CASE

A. Record Challenges -- The Applicable law

The claims at issue in the Motions for Summary ludgment ~ alleging violations of the
CWA and NEPA through the COE’s permitting decisions - challenge a federal agency action and
are thus governed by the Administrative Procedure Act. APA review of an agency action requires
a court to review “the whole record or those parts of it cited by a party.” 5 U.S.C. § 706. “[Tjhe
focal point for judicial review should be the administrative record already in existence, not some
new record made initially by the reviewing court.” Camp v. Pirts, 41 l U.S. 138, 142 (1973). Under
this principle, known as the “record rule,” “[a]gency action is to be upheld, if at all, on the basis
of the record before the agency at the time it made its decision.” Indep. Turtle Farmers of La., Inc.
v. Um'red States, 703 F.Supp.2d 604, 610 (W.D. La. 2010) (quoting Louisiana ex rel. Guste v.
Verizj), 853 F.2d 322, 327 n. 8 (Sth Cir. l988)). The record rule is not absolute, however, and courts

Within this circuit have recognized several exceptions to it.3 Id. at 6l l. Most relevant to this case,

 

3 In the broadest construction within this circuit, such exceptions may apply where:

(l) the agency does not adequately explain its action in the administrative record supplied to the
court; (2) the agency failed to consider factors relevant to its final decision; (3) the agency
considered evidence omitted from the administrative record; (4) the case is so complex that
additional evidence is needed to enable the court to clearly understand the issues; (5) evidence
arising after the agency action shows whether the decision was correct or not; (6) the agency is sued
for failing to take action; (7) the case arises under the National Environrnental Policy Act (“NEPA”);
and (8) relief is at issue, especially at the preliminary injunction stage

_5_

 

a NEPA violation claim may invite consideration of extra-record evidence, described in full below.
Coliseum Square Ass ’n, Inc. v. Jackson, 465 F.3d 215, 247 (5th Cir. 2006). Extra-record evidence
may also be allowed to determine whether plaintiffs can satisfy a jurisdictional prerequisite, such
as standing Chesapeake Climate Ac¢‘ion Netw. v. Exp.-Imp. Bank ofthe U.S., 78 F.Supp.3d 208,
217 (D.D.C. 2015).

B. Application of the Law to Plaintiffs’ Challenges

1. Record completion and supplementation

The plaintiffs make no challenge to the documents [docs. 38, 102, 115, and 269] already
lodged by the COE as part of the administrative record. Doc. 273, att. l. Instead they argue that
(1) certain documents and exhibits have been erroneously omitted from the administrative record
and (2) certain documents that are not part of the administrative record should nonetheless be
considered by the Court in determining the merits of the case. Id.

ln the first category, plaintiffs focus on documents relating to the COE’s response to limited
discovery permitted on the permit modification Namely, they request incorporation into the
administrative record of (l) a March 2016 letter from the Department of Justice with production
of documents [doc. 273, att. 2], (2) verification of l\/lichael Herrmann, COE of Engineers
regulatory project manager for the individual Permit, on the same production of documents [doc.
273, att. 3], (3) Department of Justice chart listing the documents produced [doc. 273, att. 4], (4)
aerial photographs produced by Michael Herrman at his August 2016 deposition [doc. 273, att. 5],

and (5) other documents and memoranda involving the COE and relating to 2009 and 2010

 

Trr'plett v. Fed. Bareaa ofPH'sons, 2009 WL 792799, at *8 (N.D. Tex. Mar. 24, 2009) (citing ITT Fed. Servs. Corp.
v. Unitea'Siates, 45 Fed. Cl. 174, 185 (l999)).

_6_

 

 

complaints about the Whiskey Bay pump and the l\/larch 2010 site visit conducted by the COE
[doc. 273, aaa 6_10}.4

The COE objects to inclusion of these documents and exhibits, with the exception of the
final set, because they post-date the last challenged permitting decision and therefore could not
have been considered by the COE in making that decision. Doc. 292, att. l, p. 19. Plaintiffs do not
oppose this point or seek to admit the documents and exhibits under any extra-record exception
Accordingly, the first four sets of documents and exhibits described above will not be considered
As for the fifth set, the plaintiffs have produced testimony from project manager Michael
Herrmann that these documents were part of his file and would have been considered by the COE
in its 2010 permitting considerations Doc. 273, att. 26, pp. 36-37. The COE agrees that these
documents were before the agency and should be added to the record. Doc. 292, att. l, pp. l9-20.
Thus the fifth set Will also be considered as part of the administrative record.

In the second group plaintiffs submit, in relevant pa;rt,5 a report from plaintiffs’ expert Dr.
Paul Kemp [doc. 273, att. l2j, as well as declarations from wetland ecologist Dr. Gary Shaffer
[doc. 273, att. 13]; Atchafalaya Basinkeeper executive director Dean Wilson [doc. 273, atts. 14-
16]; and crawfisher Jody l\/leche {doc. 273, att. 20]. Finally, plaintiffs submit transcripts from their

20l5 and 2016 depositions of COE project manager Michael Herrmann.6 Doc. 273, atts. 25 & 26.

 

“ The joint submission also points to documents from 1999 to 2003 relating to the construction and maintenance of
the water control structure in that period. Doc. 273, att. l, p. 6. However, the parties make no argument for inclusion
or exclusion of those materials and do not rely on them in their motions for summary judgment Thus, the Court will
not consider them.

5 The plaintiffs submit certain exhibits which they maintain should be considered because they are relevant to the issue
ofstanding. Doc. 280, att. l, p. 26. However, the COE does not contest standing Doc. 304, p. 5 n. l. Tbe Court finds
no basis for doubting plaintiffs' standing, and so will not review extra-record exhibits on that subj ect.

Plaintiffs also submit a 2014 memorandum on acceptance of transportation by permit applicants {doc. 273,
att. ll]. ’I`hey make no argument for inclusion of this memorandum under any exception to the record rule, however,
in any of the summary judgment briefing, nor do they cite the document as part of their arguments on the merits
5 Plaintiffs also submitted 20l2 declarations from Dean Wilson [doc. 273, att. 17] and Jody Meche [doc. 273, atts. lB
& 19], as well as declarations from LCPAW president Mike Bienvenu {doc. 273, att. 21}, Henderson mayor Sherbin
Collette [doc. 273, att. 22], and LCPAW member Harold Sclioeffler [doc. 273, att. 23]. Doc. 273, att, l. As they
subsequently asserted, and the COE does not dispute, these documents are already in the administrative record. See

_7_

 

 

Plaintiffs argue that the Kernp expert report [doc. 273, att. 12], the declaration of Dr. Gary
Shaffer [doc. 273, att. 13], Dean Wilson [doc. 273, atts. 14-16}, and the Michael Herrmann
depositions [doc. 273, atts. 25 & 26] should be considered under the NEPA exception as providing
evidence of impacts, alternatives, and other relevant factors that the COE allegedly failed to
consider.7 Doc. 280, att. 1, pp. 27-28.

The COE argues that the NEPA exception does not apply, because plaintiffs have not
shown that the COE “negligently or deliberately excluded these or any other document” or “failed
to explain the challenged actions so as to frustrate judicial review.” Doc. 292, att. 1, p. 30 (citing
Medina Cnly. Environmenmf fiction Ass’n v. Surface Transp. Ba'., 602 F.3d 687, 706 (Sth Cir.
2010)) (alterations omitted). In reply, the plaintiffs maintain that the extra-record evidence sought
to be introduced under the NE=PA exception is properly admitted under that exception and Medz'na.

As plaintiffs observe, Medina was not a NEPA case and relates only to the general
admissibility of extra~record evidence. lt does not explicitly overrule prior decisions concerning
exceptions and should not be read “as a sea change on this circuit’s law on extra record evidence.”
GnlfCoasrRodReel & Gun Club v. U.S. Army Corps ofEngineers, 2015 WL 1883522, at *3 (S.D.
Tex. Apr. 20, 2015); accord La Um'on del Pueblo Entero v. FEMA, 141 F.Supde 681, 694-95
(S.D. 'l`ex. 2015). Accordingly, the COE’s contention that plaintiffs have not shown “negligent or

deliberate exclusion” or a failure to explain the challenged action, two exceptions derived from

 

doc. 296, att. 1. Accordingly, there is no need to determine their admissibility as extra-record evidence and they are
considered to the extent they are relied upon in the briefs

7 'l`he COE argues that the final Jody Meche declaration fdoc. 273, att. 20] may not be considered for the merits of the
case. Doc. 304, p. l4. However, plaintiffs only seek to introduce and only reference the first two Meche declarations
[doc. 27‘3, atts. l8 & 19], which are already included in the administrative record, in their challenge to the merits. Doc.
280, att. 1, pt 27; doc. 296, p. 29. Accordingly, there is no basis for determining whether the final declaration may be
admitted under the NEPA exception

-3_

 

 

Medz'na, 602 F.3d at 706, does not refute the plaintiffs’ arguments for inclusion of these documents
under the NEPA exception8

NEPA requires that an agency take a “hard look at environmental consequences” before
making a decision, but only “prescribes the necessary process for preventing uninformed»-rather
than unwise-agency action.” Robertson v. Methow Valley Citizen Cormcil, 490 U.S. 332, 350-
51 (1989). Accordingly, a NEPA claim attacks the agency’s procedures, or lack thereof, in
considering the environmental impact of a project “The omission of technical scientific
information is often not obvious from the record itself, and a court may therefore need a plaintiff s
aid in calling such omissions to attention.” Nar’l Audubon Soc ’ly v. Hojjfman, 132 F.3d 7, 15 (2d
Cir. 1997). Thus, “deviation from the record rule to review procedural integrity in a NEPA claim
is a logical conclusion.” Save Our Wetlands, Inc. v. Conner, l999 WL 508365, at "‘2 (E.D. La. Jul.
15, 1999) (citing Sierra Club v. Hassell, 636 F.Zd 1095, 1097_98 (Sth Cir. 1981)).

As the COE emphasizes, admission under the NEPA exception is not automatic. Instead,
the court should only consider extra~record evidence Where “the administrative record is so
inadequate as to prevent the reviewing court from effectively determining whether the agency
considered all environmental consequences of its proposed actions.” Lr`rtle Traverse Lake Prop.
Owners Ass’n v. Naf’l Park Svc., 883 F.Bd 644, 658 (6th Cir. 2018) (quoting Hoffman, supra, 132
F.3d at 15). Where those documents are cumulative of the administrative record, their admission

should be denied. Id. at 658-59.

 

8 As the court noted in La Union del Pueblo Emero, supra, the three circumstances supporting admission extra-record
evidence in Medina may be read to encompass all eight of the exceptions described above. 141 F.Supp.3d at 694¢95.
Under such a reading, the NEPA exception (described more fully below) would likewise qualify under Mea'r'na as
providing the court with “bacl<ground information” relevant to determining whether the agency considered all
appropriate factors in reaching its decision See Medina, 602 F.3d at 706.

-9_

 

 

The COE argues that some of the proposed extra-record evidence should not be admitted
because it is post-decisional “[E]xceptions to the normal rule regarding consideration of extra-
record materials only apply to information available at the time, not post-decisional information.”
Trz'~l/alley CARES v. U.S. Dep ’r of Energy, 671 F.Sd 1113, 1130-31 (9th Cir. 2012) (cleaned up).
Additionally, post-decision information “rnay not be advanced as a new rationalization for either
sustaining or attacking an agency’s decision.” Sw. Cir. for Biological Diversity, 100 F.3d 1443,
1450 (9th Cir. 1996); accord Latr'n Americansfor Social and Econ. Dev. v. Admin ’r ofFeal Hwy.
Admin., 858 F.Supp.2d 839, 856 n. ll (E.D. Mich. 2012) (citing Wisconsfn Elec. Power Co. v.
Costle, 715 F.2d 323, 327 (7th Cir. 1983)) & Coalz'tion ofConcerned Cirizens to MakeARTSmart
v. Fed. TransitAdmin. ofU.S. Dep’t ofTransp., 20l6 WL 8919680, at *3 (D.N.M. Jul. 15, 2016);
cf Oceana, Inc. v. Locke, 674 F.Supp.2d 39, 47 (D.D.C. 2009) (striking post-decisional testimony
but noting that, in a previous case, a post-decisional letter by a scientist challenging the manner in
which an agency relied on her own research was properly admitted as extra-record evidence).
“Although [the duty to consider new information] may be true for an agency, the Court’s role . . .
is to review the [agency’s] decision to grant [an] application based upon the materials before the
{agency] at the time of its decision and upon acceptable extra-record materials, if any.”
MakeARTSmarf, 2016 WL 8919680 at *3.

The last challenged decision in this matter took place in 2014. Kemp was not retained by
plaintiffs until “late 20l5,” and his report is dated July 20l7. Doc. 273, att. 12, p. l (COE01228).
'l`he report is based on (1) one site visit, conducted in 2016, (2) water levels recorded from 1997
to 2016, (3) undated aerial photographs, topographic survey maps, and images and lidar data from
Google Earth Pr'o, and (4) a review of the geological, hydrological, and historical literature on past

and present physical, biological, and human influences on Fisher Lake. Ia’. at 9 (COE01236). The

_10_

 

 

 

author relies heavily on the post-decision site visit and the data, some of which is post-decision,
for his opinions about the project’s impact on the hydrology, ecology, and navigability of Fisher
Lake. The extra-record Wilson and Shaffer declarations (regarding alleged impacts of the facilities
on bald cypress trees) are based on observations and photographs taken in 2015 and 2016. See doc.
273, atts. 13-16. The plaintiffs chiefly rely on these exhibits to show that the COE has erred
because post-decisional data and observations disprove its findings about the impacts of the
permitted project and modification.9 These cannot be used to negate the sufficiency of the COE’s
consideration of conditions that existed at the time of the challenged decisions, which occurred
between 2010 and 2014, and will not be considered in relation to the merits of the challenged
decisions As for the Michael Hernnann depositions, the COE offers no specific objection and a
review of those exhibits shows that they are potentially relevant to the adequacy of the COE’s
challenged decision-making processesl Accordingly, these exhibits will be admitted and
considered under the NEPA exception but will not be considered for the CWA claim.
2. Motion to Strike

Finally, the plaintiffs object to consideration of an exhibit attached to the landowners’
opposition [doc. 287] to the plaintiffs’ l\/lotion for Sumrnary Judgment. This exhibit is a declaration
from Kim Sebastien, an independent contractor employed by Atchafalaya Investrnents. See doc.

287, att. 1. The plaintiffs argue that it should be stricken because it Was filed over five months past

 

9 Piaintiffs analogize this case to Holy Cross v. U.S. Arm'y Corps ofEng’rs, 455 F.Supp.2d 532 (E.D. La. 2006). Doc.
296, p. 29. There the Eastern District considered declarations and facts that arose after Hurricane Katrina in reversing
the COE’s pre-Katrina decisions regarding expansion of locks in the Industrial Canai. 455 F.Supp.2d at 53 8-40. lt
noted that the effects of Katrina “have exposed the inadequacy of the Corps’ planning and analysis” and that “in the
year since Katrina, local circumstances have drastically changed.” Ia'. Accordingiy, the post-decisional evidence was
admitted because it “merely shed iight” on the COE’s failure to adequately address certain risks in light of the
subsequent hurricane’s impact, and because “the underlying purpose of NEPA [wculd} not be served if the Corps
moves forward with [a canal project] according to a plan devised almost a decade ago.” Id. at 540. Here, as the COE
notes, there is no such new event alleged to have “drasticaily changed” conditions around Fisher Lake and exposed
the insufficiency of the COE’s considerations Accordingly, Holy Cross does not reflect any exception to the general
ban on post-decisional evidence that applies in this matter.

_11_

 

 

 

the deadline imposed by the magistrate judge for the parties to identify extra-record evidence Doc.
297, att. 1. ln the alternative, they argue, the Court should consider a new declaration from Dean
Wilson, Atchafalaya Basinkeeper executive director, in response to the Sebastien declaration Ia'.
'i`he COE takes no position on the admission of the Sebastien declaration but opposes the plaintiffs’
request to admit the new Wilson declaration Doc. 307. The landowners have filed no opposition
to the Motion to Strike and their time for doing so has passed.

The landowners note that Sebastien’s declaration is introduced to address extra-record
statements in the plaintiffs’ Motion for Summary Judgment. Doc. 287, p. 2. The declaration
responds to a statement in the Kemp expert report about the potential impact of standpipe drop
weirs at Fisher Lake on passage by fish and other aquatic animals10 Doc. 287, att. i, p. 2. However,
the only extra-record evidence deemed admissible on the merits of a claim are the depositions of
Michael Herrmann, supra. The Sebastien declaration is therefore irrelevant in addition to being
untimely, and the Motion to Strike is hereby granted

C. Motions for Summary Judgment

1. Sfandam's

A court should grant a motion for summary judgment when the movant shows “that there
is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” FED. R. CIV. P. 56. The party moving for summary judgment is initially responsible for
identifying portions of pleadings and discovery that show the lack of a genuine issue of material
fact. Tubacex, Inc. v. M/VRisan, 45 F.3d 951, 954 (Sth Cir. 1995). The Court must deny the motion

for summary judgment if the movant fails to meet this burden. Ial.

 

10 Sebastien also lends his support to a 2016 management pian provided by louisiana Department of Wildlife and
Fisheries wetland biologist Jason Olszack. Doc. 287, att. 1. This plan is not part of the administrative record, nor could
it be introduced as extra-record evidence because of its post-decisional status. Accordingly, Sebastien’s statements on
that matter have no relevance.

_12_

 

If the movant makes this showing, however, the burden then shifts to the non-moving party
to “set forth specific facts showing that there is a genuine issue for trial.” Anderson v. Lz'berly
Lobby, Inc., 477 U.S. 242, 248 (1986) (quotations omitted). This requires more than mere
allegations or denials of the adverse party's pleadings Instead, the nonmovant must submit
“significant probative evidence” in support of his claim. Stare Farm Life Ins. Co. v. Gufrerrnan,
896 F.2d 116, l18 (5th Cir. 1990). “lf the evidence is merely colorable, or is not significantly
probative, summary judgment may be granted.” Anderson, 477 U.S. at 249 (citations omitted).

A court may not make credibility determinations or weigh the evidence in ruling on a
motion for summary judgment Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150
(2000). The court is also required to view all evidence in the light most favorable to the non-
moving party and draw all reasonable inferences in that party’s favor. Ciift v. Clift, 210 F.3d 268,
270 (Sth Cir. 2000). Under this standard, a genuine issue of material fact exists if a reasonable trier
of fact could render a verdict for the nonmoving party. Brumfzeld v. Hollins, 551 F.3d 322, 326
(5di(hr.2008)

2. Application

The member case ~ which is the subject of the COE’s and plaintiffs’ Motions for Summary
.`ludgment _ arises under the APA as a challenge to the COE’s actions in the above-described
permitting decisions, based on alleged violations of the CWA and NEPA.E1 Mallard Basin and
WBl also move for summary judgment, arguing that the lead case should be dismissed as moot.

Doc. 288, att. 1.

 

“ The plaintiffs maintain that they are entitled to admission of the statement of undisputed material facts filed with
their Motion for Summary Judgment, because the COE did not submit a statement of disputed facts/facts on which
there exists a genuine issue to be tried in response Doc. 296, p. 8. As the COE points out, however, it filed a combined
“Counter-Statement and Statement of Material Facts” [doc. 292, att. 2] in which it disputed all statements plaintiffs
seek to have admitted except (l) that the ditch and dam are in navigable waters of the United States and (2) all facts
establishing standing rl"here is no basis for deeming plaintiffs’ other statements admitted

_13_

 

a. APA challenges
Under the APA, a court may only set aside an agency action in limited circumstances,
including, as raised here “if it is arbitrary [and] capricious . . . or otherwise not in accordance with
law.”12 Low'sicma v. U.S. Army Corps ofEng’rs, 834 F.3d 574, 580 (5th Cir. 2016); see 5 U.S.C.
§ 706(2). The court presumes that the agency’s decision is valid and so the burden is on the party
challenging the agency action to demonstrate that such action should be invalidated Bu)j"alo
Marz`ne Svcs., Inc. v. Unz'teci Srares, 663 F.3d 750, 753 (5th Cir. 2011). “The court’s role is not to
weigh the evidence pro and con but to determine if the agency action was based on a consideration
of the relevant factors and whether there was a clear error of judgment.” Delta Found. v. Um`rea’
Srares, 303 F.3d 551, 563 (5th Cir. 2002) (internal quotations omitted). The challenged agency
decision “need not be ideal, so long as it is not arbitrary and capricious, and so long as the agency
gave at least minimal consideration to relevant facts contained in the record.” Harrz's v. United
States, 19 F.3d 1090, 1096 (Sth Cir. 1994) (internal quotations omitted).
Here the plaintiffs challenge the following agency actions as arbitrary and capricious, as
well as contrary to the CWA and NEPA:
(l) the 20l0 nationwide permit verification, which provided after-the-fact authorization
for l\/lallard Basin’s installation of a water pump with intake and outfall pipes off the
Whiskey Bay Pilot Channel;
(2) the 2010 individual permit, which provided after-the-fact authorization for l\/Iallard

Basin’s construction of a conveyance ditch and water control structure;

 

12 .ludicial review is limited to “final agency action[s].” 5 U.S.C. § 704. No party disputes that the above permitting
decisions constituted final actions of the COE.

_;4_

 

 

(3) the 2013 reevaluation and transfer decision, through which the COE reevaluated and
affirmed its issuance of the above permits upon Atchafalaya lnvestment’s request to
have the permits transferred after its acquisition of the land ; and

(4) the 2014 modification decision, through which the COE approved Atchafalaya
Investment’s request to make modifications that would address the erosion of an
earthen dam.

Doc. 231, pp. 15~32. Specifically, plaintiffs allege that the above actions should be overturned
because the COE failed to adequately consider (1) alternatives to the permitted projects and (2)
negative impacts of the projects on the Fisher Lake ecosystem and crawfishing industry. Doc. 280,
att. l, pp. 11~23. They also allege that the COE violated related mandatory regulations and related
guidelines in its consideration of the 2014 permit modification requirement Id. at 23~#25. 13
Because the Court cannot consider the extra-record evidence admitted above under the
NEPA exception in reviewing the alleged CWA violations, it handles the CWA allegations first
and then considers both the administrative record and the Herrmann depositions in determining

whether the COE committed a NEPA violation

 

13 As the COE notes, the NWP verification was not subject to § 404(b)(l) of the CWA or COE regulations The COE
may issue general permits (including nationwide permits), rather than individual permits, for “any category of
activities” that has “only minimal adverse environmental effects when performed separately, and will only have
minimal cumulative adverse effect on the environment.” 33 C.F.R. § 330.1(1)); 33 U.S.C § 1344(e)(l). Accordingly,
issuance of the nationwide permit necessarily includes a finding that the covered activities categorically only have
minimal adverse impact. An individual may still seek verification of the authorization by a nationwide permit 33
C.F.R. § 330.6. However, the verification is limited to determining that the proposed activity is covered by the
nationwide permit rather than the “probing assessment” required for issuance of an individual permit Sierm Clnb v.
U.S. Army Corps ofEng’rs, 990 F.Supp.2d 9, 27 (D.D.C. 2013). A reviewing court must “accord substantial weight”
to the COE’s interpretation of its permitting authority under 33 U.S.C. § 1344, because an “agency’s construction of
a statute it is charged with enforcing is entitled to deference if it is reasonable and not in conflict with the expressed
intent of Congress.” Cin ofShoreacres v. Waterworth, 420 F.3d 440, 445 (5th Cir. 2005) (internal quotations omitted).
Plaintiffs do not challenge the COE’s verification of the 2010 nationwide permit. Accordingly, there is no claim that
the COE failed to adequately consider alternatives cr impacts for that decision under the CWA.

_15-

 

 

i. CWA violations
a. Project purpose and alternatives

The plaintiffs first argue that the COE violated provisions of the CWA and associated
guidelines in the 2010 individual permit and 2013 reevaluation and transfer decisions, through
their definition of the project purpose and consideration of alternatives ln deciding whether the
COE properly applied applicable guidelines, the Court should “examine the administrative
record~»--not as a chemist, biologist, or statistician, but as a reviewing court exercising its narrowly
defined duty of holding agencies to certain minimal standards of rationality.” Abira Springs v. US.
Army Corps of Eng ’rs, 153 F.Supp.3d 894, 921 (E.D. La. 2015). Rather than conducting a de novo
trial of the issue, the Court simply reviews the COE’s decision under the arbitrary and capricious
standard Id. Under the CWA, alternatives must be evaluated in terms of the overall project
purpose, which should be “specific enough to define the applicant’s needs, but not so restrictive
as to preclude all discussion of alternatives.” Id. at 920 (quoting Gouger v. U.S. Army Corps of
Eng’rs, 779 F.Supp.Zd 588, 605 (S.D. TeX. 2011)).

Section 404 of the CWA makes it illegal to discharge dredged or fill material into navigable
waters of the United States, unless permitted by the COE at specified disposal sites. 33 U.S.C. §§
131 l(a), 1344(a). Related guidelines single out the wetlands for special protection and provide that
dredged or fill material should not be discharged into the aquatic ecosystem if there is a
“practicable alternative . . . which Would have less adverse impact on the aquatic ecosystem,”
provided that the alternative does not produce other significant environmental consequences 40
C.F.R. §§ 230.1, 230.10. Because the specific location of the project may play a significant role in
fulfilling the overall project purpose, it can restrict the number of practicable alternatives Id.

However, the relevant regulation provides that “no discharge of dredged or fill material shall be

_16_

 

 

permitted if there is a practicable alternative . . . which would have less adverse impact on the
aquatic ecosystem,” provided that the alternative “does not have other significant adverse
environmental consequences.” 40 C.F.R. § 230.10(a). Further, where the activity is not “water
dependent,” the agency must presume that practicable alternatives not involving special aquatic
sites are available, “unless clearly demonstrated otherwise.” Id. at § 230.10(a)(3).

ln the 2010 individual permit decision, the COE identified the goal of the proposed
activities as “establishing and maintaining a high quality wetland environment capable of
supporting various fish and wildlife resources” and “[providing] high quality forested wetland
habitat that supports fish and wildlife resources which benefit both user (recreational and
commercial) and non~user groups.” Doc. 38, att. 30, pp. 1_2 (COE00143-44). In the 2013
reevaluation and transfer decision, the COE noted that Atchafalaya lnvestments had stated “that it
intends to continue to follow the moist soil management plan both for duck hunting and for other
wildlife and recreational uses.” Doc. 102, att. 12, p. 9 (COE00832). The COE acknowledged that
the project goals relating to waterfowl and wetland habitats could be satisfied on a non-wetland
site, but that “the success of the dual and complimentary purposes of these projects is to a great
degree dependent on siting within a wetland.” Id. lt also noted that the project goals could be
accomplished With only minimal wetland impacts in Fisher Bottoms, given the existing water
control structures there. Id.

For the 2010 individual permit, the COE’s consideration of alternatives is summarized at
its permit evaluation and decision document Doc. 38, att. 30, pp. 2~3 (COE00144-45). There the
COE rejected a no-action alternative (removal of` the water control structure and cessation of
pumping) because it would allow invasive vegetation “to invade and choke out the existing shallow

water habitat and desirable emergent vegetation species that Waterfowl and many other species

_17_

 

 

 

utilize” and result in several other negative consequencesj including the elimination of a suitable
habitat for several animal and fish species, losses to the regional commercial fishing industry, and
a decline in recreational fishing and hunting opportunities Id. The COE then considered whether
alternative project designs existed and concluded that “[t]he current design is believed to be the
most practical and beneficial.” Id. Finally, it determined that “[u]tilization of other sites would not
meet the overall project purpose as described above.” Id.

ln the decision on the 2013 reevaluation and transfer, the COE again reviewed the potential
impacts of a “no action” alternative and highlighted several negative consequences of returning
Fisher Bottoms to “pre-project” conditions Doc. 102, att. 12, pp. 8~10 (COE00831W33). lt also
considered other project designs and concluded that a smaller project design “would not offer a
less damaging practicable alternative because less pumping and less water storage capacity would
more likely make preservation of the present wetland habitat more difficult.” Id. at 10-11
(COE00833-»»34). Accordingly, it found the current design “to be the most practical and beneficial
option.” Id. Finally the COE considered alternative sites, including COE-managed boat launches
and state-owned wildlife parks Ia’. lt rejected these, however, because the alternatives would not
allow for the hunting and private enjoyment of wetlands possible at the current site. Id. lt also
noted benefits to keeping the operations at Fisher Bottoms, namely the preservation of wildlife
diversity and protected wetland resources that had developed in that area due to the hydrological
management practiced there for over 50 years Ia’.

The plaintiffs contend that the projects were not water dependent and that the COE “failed
to apply and rebut the presumption that practicable non-wetland alternatives are available . . . .”
Doc. 280, att. 1, p. 15. They argue that, despite the considerations noted above, the COE “indicated

the project was not water~dependent by checking ‘Yes’ to the question: ‘if the project is in a special

_;3_

 

 

aquatic site and is not water-dependent, has the applicant clearly demonstrated that there are no
practicable alternative sites available?”’ Id. at 16', see doc. 38, att. 30, p. 14 (COE00156); doc. 102,
att. 12, p. 37 (COE00860). The C()E argues that the overall purpose of the project was framed as
improving and maintaining wetland habitat conditions at Fisher Bottoms, thus making the project
water-dependent lt also maintains that it was only answering the second half of the question and
that while “not applicable” might have been a better answer, that answer “does not appear to have
been available on the standard form.” Doc. 292, att. l, pp. 23_24.

“[C]lassification of an activity as ‘non-water dependent’ does not serve as an automatic bar
to issuance of a permit . . . . [It] simply necessitates a more persuasive showing than otherwise
concerning the lack of alternatives” Louisiana Wildlife Fed’n, Inc. v. York, 603 F.Supp. 518, 527
(W.l). La. 1984), aj"d in parr and vacated fn part, 761 F.2d 1044 (Sth Cir. 1985). Even if the
project purpose could be deemed not water-dependent, the COE’s analysis reflects that no
practicable non-wetland alternatives were available in light of the project goals, the minimal
negative consequences for the Fisher Bottoms wetlands, and the significant disadvantages to
relocating the project/removing it from Fisher Bottoms. The plaintiffs argue that the COE defined
the project purpose too narrowly, because a goal of improving and maintaining wetland habitat
conditions at Fisher Bottoms would automatically preclude any other site. However, “the Corps
has a duty to take into account the objectives of the applicant’s project lndeed, it would be bizarre
if the Corps were to ignore the purpose for which the applicant seeks a permit and to substitute a
purpose it deems more suitable.” Louisiana Wildlife Fed’n, Inc. v. York, 761 F.2d 1044, 1048 (Sth
Cir. 1985). While the applicant’s purpose must be legitimate and he may not define the project so
narrowly as to preclude consideration of any alternative site, the COE “is not entitled to reject [its]

genuine and legitimate conclusion” of the advantages - including economic benefits - of a site~

_19_

 

 

specific project in considering whether practicable alternative locations exist. Sylvesrer v. U.S.
Army Corps ofEng’rs, 882 F.2d 407, 409 (9th Cir. 1989) (holding that COE was not allowed to
reject applicant’s conclusion that construction of a specific type of golf course “was economically
advantageous to its resort development.”) The plaintiffs fail to show any error based on the record
to the COE’s findings above on the consequences of relocating the project to a non-wetland site
or redefining project goals to be non~specific to Fisher Bottoms. Accordingly, they have not shown
that the COE’s determination was arbitrary or capricious in this regard.

The plaintiffs also maintain that the consideration of alternatives was inadequate, because
the 2010 decision did not actually discuss any alternatives and because in the 2013 decision the
COE had arbitrarily limited alternative sites to its own boat launches and nearby state-owned
wildlife parks and considered the availability of hunting as a relevant factor. Doc. 280, att. 1, p.
15. Plaintiffs fail to identify any alternatives to those sites in the record, however, or to show that
the consideration of hunting and private enjoyment of the Wetlands was an illegitimate objective
under the standards above. They also show no error to the COB’s conclusion that alternative project
designs were impracticable Finally, considering the legitimate, Fisher Bottoms-specific project
goals, plaintiffs fail to show that the COE’s finding of no practicable alternatives was in error.
Accordingly, plaintiffs cannot show that the COE’s analysis of alternatives was arbitrary and
capricious, or illegal, under the CWA.

b. Consideration ofecosystem impacts

The plaintiffs argue that the COE violated the CWA by not adequately considering impacts
of the project on the Fisher Lake ecosystem, specifically the effect on bald cypress trees in Fisher
Lake. Doc. 281, att. 1, pp. 19-21. Plaintiffs also assert that the COE violated the CWA in its alleged

failure to consider impacts of the 2014 modification Id. at 21~22.

..2()_

 

 

In support of the cypress claim, plaintiffs rely on evidence already deemed inadmissible
for the CWA claims - specifically, opinions from their experts based on post~decisional site visits
and observations of cypress tree deterioration Doc. 280, att. l, pp. 19-20. The plaintiffs present
no admissible evidence to show that the COE’s decisions m which specifically noted minimal
adverse impacts to the Fisher Lake ecosystem and multiple advantages to the habitat -» was
erroneous on this front, or that its consideration Was inadequate

As for the allegation that the COE failed to consider impacts as part of the 2014 permit
modification decision, plaintiffs complain that that decision “includes checkboxes and
unsupported assurances that [the COE] ‘assess{ed] environmental impacts,’ that ‘alternatives . . .
were considered,” and that ‘[the COE] found no significant change in environmental or
socioeconomic impact.’” Id. at 21 (quoting doc. 269, att. 3, pp. 85~87 (COE01154456)).

As the COE points out, a permit modification may be triggered either by a request from
the permittee or by a reevaluation of the circumstances of the permit 33 C.F.R. § 325.7(b). lf the
modification is triggered by a request from the permittee, it may be authorized when the COE and
permittee agree to the terms of the modified permit and the modification is required by the public
interest Id. If a resource agency previously expressed a significant interest about a project, the
COE is required to consult with that agency before modifying any permit terms or conditions that
would result in greater impacts by that proj ect. il Id.. The COE met and exceeded the requirements
of this abbreviated process, in light of its finding that the proposed work was a minor modification
with no significant environmental or socioeconomic impacts and the fact that it nonetheless
consulted with the U.S. Fish and Wildlife Service and the Louisiana Department of Wildlife and

fisheries over the now-mooted concerns regarding the Louisiana black bear. Doc. 269, att. 3, pp.

 

14 Plaintiffs also allege that the COE erred in failing to consider the applicant’s compliance with the terms of the permit
in its 2014 decision The Court handles this claim infra

_21_

 

 

24, 85 (COE01093, COE0l154). Accordingly, plaintiffs show no arbitrary, capricious, or illegal
action by the COE under this claim.
ii. NEPA violations

The plaintiffs argue that the COE violated NEPA by failing to adequately consider
alternative sites/project designs, as described above, and by failing to consider the project’s
impacts on the crawfishing industry and Fisher Lake ecosystem. ln considering these claims the
Court also reviews the depositions of project manager Michael Herrmann, supra.

a. Considemtion of alternative designs

NEPA requires an agency to “study, develop, and describe appropriate alternatives to
recommended courses of action in any proposal which involves unresolved conflicts concerning
alternative uses of available resources.” 42 U.S.C. § 4332(E). Unlike the “least damaging
practicable alternative” requirement under the CWA, NEPA’s mandate is “essentially procedural”
and does not prescribe a particular result. Shoreacres, supra, 332 F.Supp.2d at 1005 (quoting
Vermonr Yankee Nuclear Power Corp. v. Natural Res. Def. Council, 435 U.S. 519, 558 (1978)).
“lf the adverse environmental effects of the proposed action are adequately identified and
evaluated, the agency is not constrained by NEPA from deciding that other values outweigh the
environmental costs.” Robertson v. Merhow Valley Cirizerzs Council, 490 U.S. 332, 350 (1989).
An agency does not act arbitrarily and capriciously under NEPA by rejecting “even viable and
reasonable alternatives,” so long as it first conducts an appropriate evaluation Cirj) ofDallas v.
Hall, 562 F.3d 712, 7l8 (Sth Cir. 2009). Additionally, “the range of alternatives that the [agency]
must consider decreases as the environmental impact of the proposed action becomes less and less
substantial.” Id. (quoting Sierra Club v. Espy, 38 F.3d 792, 803 (5th Cir. 1994)) (alterations in

original). in reviewing an agency’s evaluation, the Court must keep in mind “that such decisions

_22_

 

 

 

are bound by a rule of reason and practicality.” Greater Yellowstone Coalitfon v. Flowers, 359
F.3d 1257, 1277 (l0th Cir. 2004) (internal quotations omitted). Accordingly, the plaintiff Will only
succeed if he shows that the agency failed to grant due consideration to a reasonable alternative

Plaintiffs maintain that the COE granted only cursory consideration to design alternatives
and allege that the COE ignored record evidence “of the practicability of a lower wooden weir.”
Doc. 280, att. l, pp. 12+“13. To this end they point to references in the administrative record to a
smaller, wooden weir and culvert system that existed at Fisher Lake before the installation of the
current water control system in 1999. See doc. 38, att. l4, p. 2 (COE00051); doc. 102, att. l2, p.
44 (COE00867). These passages, however, only show that such a system existed in the past ~ not
that it was practicable lndeed, the record also shows that the replacement of the old system came
at the recommendation of a representative of the Louisiana Department of Wildlife and Fisheries
(“LDWF”), “to better control the water levels in Fisher Bottoms in order to create a more favorable
waterfowl habitat and to prevent undesirable plant species from invading the area” and continue
the “active waterfowl management” in place at Fisher Bottoms for over fifty years. Doc. 38, att.
14, p. 2 (COE00051).

The plaintiffs also rely on COE project manager Michael Herrmann’s statement, in his
2015 deposition, that he considered a no-action alternative but did not consider “a smaller water
control structure that was a lot more similar to the wooden weir.” Doc. 273, att. 25, p. 94
(COE01522). However, this statement must be balanced against record evidence above showing
that the LDWF had recommended replacement of that system, and the COE’s unrefuted finding in
the 2013 reevaluation and transfer decision that a “smaller project design” was not a practicable

alternative because “less pumping and less water storage capacity would more likely make

_23”

 

 

preservation of the present wetland habitat more difficult.”15 Doc. 102, att. 12, p. 10 (COE00833).
The statement must also be balanced against the COE’s repeated finding of minimal adverse
impacts of the system in place, which decreased the range of alternatives the agency Was required
to consider. ln view of plaintiffs’ failure to rebut this evidence, they cannot show their proposed
alternative was reasonable and owed any more consideration than it received. Their disagreement
with the result reached is insufficient to show a lack of NEPA adherence, without evidence of the
COE’ s failure to adhere to NEPA procedures Accordingly, plaintiffs have not shown that the COE
acted arbitrarily or capriciously in this regard16
b. Consideration of alternative sites
The plaintiffs also maintain that the COE erred under NEPA by failing to consider
alternative sites for the project As noted above, however, plaintiffs fail to show any error to the
COE’s conclusion that the purpose of the project was site-specific, and that no practicable
alternative sites existed for the project that could accomplish its goals of maintaining the wetland
and waterfowl habitat in Fisher Lal<e. Accordingly, they fail to show that the COE acted arbitrarily
and capriciously under NEPA in the consideration it granted to alternative sites.
c. Impact on craiwslzing
The plaintiffs next allege that the COE erred in failing to adequately consider the impact

of the approved project and modifications on crawfishers. As plaintiffs note, NEPA applies to

 

15 The consideration of other project designs in the 2010 individual permit decision was shorter, but still provided that
the existing design “is believed to be the most practical and beneficial option” due to its lack of substantial, long-term
adverse impact and of the “major objective” of “[assuring} appropriate annual water levels are maintained over a 600
acre site.” Doc. 38, att. 30, pp. 2~3 (COE00144A5).

16 Plalntiffs argue that the 2013 consideration of design alternatives Was inadequate because it only contemplated a
smaller option that would involve “less pumping and less water storage capacity.” Doc. 280, att. l, pp. 12*13 (quoting
doc. 102, att. 12, p. 10 (COE00833)) (ernphasis added in plaintiffs’ brief). Plaintiffs fail to show the existence of a
“smaller, lower, or different kind of dam structure which would not block water, aquatic life, and people in boats” that
would not impact the system’s pumping and water storage capacity Id. Accordingly, they show no error in the COE’s
decision to discount such alternatives

_24-

 

 

agency actions affecting “the quality of the human environment,” which is interpreted
“comprehensively to include the natural and physical environment and the relationship of people
with that environment.” 42 U.S.C. § 4332(€); 40 C.F.R. § 1508.14. Related guidelines mandate
consideration of the project’s impact on “[r]ecreational or commercial fisheries,” as it relates to
the suitability of the site “as habitat for populations of consumable aquatic organisms.” 40 CFR §
230.51.

The COE made findings on the impact to the site as a habitat for crawfish in both the 2010
individual permit decision and the 20l3 reevaluation and transfer decision fn both decisions it
determined that the project provided a habitat that should support various fish species as well as
commercially desirable red swamp crawfish in adjacent waters, resulting in a benefit to
recreational and commercial interests. Doc. 38, att. 30, p. 8 (COE00150); doc. 102, att. l2, p. 21
(COE00844). Finally, it noted that short~term increases in turbidity could result, but that the impact
on water quality would be beneficial and the impact on the annual flood cycle would be minor.
Doc. 38, att. 30, pp. 4-5 (COE00l46-4'7); doc. 102, att. 12, pp. l2-l4 (COE00835~3'/`).

Plaintiffs dispute these findings because of the lack of evidence that the applicants had any
interest in crawfishing and argue instead that the record shows that the COE “utterly ignored the
impact of the project on commercial crawfishermen.” Doc. 280, att. 1, p. 18. They criticize the
agency’s finding in the 20l3 decision that the Fisher Lake habitat improvements should provide a
habitat that supports various fish species as well as commercially desirable red swamp crawfish,
and therefore “may benefit recreational and commercial interests.” Doc. 102, att. 12, p. 2l
(COE00844). In support, they point to the first 2012 declaration of crawfisher Jody Meche, which
was part of the administrative record before the Court. Meche asserts that the water control system

disrupts the natural flow of water and blocks his access to Fisher Lake, where he would ordinarily

_25_

 

be able to fish and hunt. Doc. 273, att. 18, p. 2 (COE01403). He also asserts that the dam may
prevent spawning in Fisher Lake by blocking fish and other aquatic life from entering the area,
and that the permittee’s plan to drain the lake and spray herbicides over the bottom will impact
fish and wildlife Id. at 3 (COE01404).

The COE addressed the navigational concerns in both decisional documents lt determined
that the project would pose “[njo significant impediment to navigation.” Doc. 38, att. 30, pp. 9,
13-4 (COEOOISl, COE00155»»-56); doc. l02, att. 12, p. 22 (COE00845). ln the 2010 individual
permit decision, it observed, based on field investigation of the project site, that “the natural
channels effected [si'c] by the water control structures and dam were obstructed by mature trees
and therefore [inaccessible] by boat during low Water conditions.” Doc. 38, att. 30, pp. l3»»»-l4
(COE00155~56). lt also noted that “most of the Atchafalaya Basin is accessible during flood
periods and would be unaffected by the project structures.” Ia’. In the 2013 transfer and
reauthorization decision it again concluded that the area was inaccessible during non-flood
conditions, due to its observation of “a wooded floodplain below the water control structure,” but
that the area was accessible from multiple locations during the flood stage Doc. 102, att. 12, p. 22
(COE00845).

The COE and plaintiffs disagree about the impact of the water control structure on
crawfishers’ access to the site. 17 As the COE pointed out in response to plaintiffs’ comments on
navigability, and unrefuted by Plaintiffs, “[property] disputes are not a factor in the [COE’s] public

interest decision” and the COE “is not required to determine property rights in its permit

 

ll The plaintiffs show that the COE received evidence of the crawfishers’ ability to navigate the passages obstructed
by trees even at lower water levels of ll to 12 feet Doc. 115, atts. 3~5 (COE00975-1032); doc. l02, att. 4, pp. 46417
(COE00450~51); doc. 273, att. 19, p. 2 (COE01407). The COE instead relied on its own site visit to determine
navigability impacts See, e.g., doc. 102, att. 12, p. 22 (COE00845) (providing opinion of three officials from site visit
that “the Atchafalaya River must reach a flood stage of 17 to lS-feet elevation or higher . . . to allow navigation into
Fisher Bottoin{s]” and that during such flood stages the site is accessible from multiple locations).

_26-

 

 

evaluation.” Doc. 102, att. 12, p. 31 (COE00854). The COE also noted that the Louisiana Attorney
General had been asked whether the project could impede a state law public right of passage, and
had offered no comment Id.

Even if plaintiffs could show that the COE was required to consider commercial
crawfishers’ ability to cross/access Mallard Basin’s property, they could not show that COE’s
decision to credit its own site visit over the plaintiffs’ contention was arbitrary or capricious under
NEPA ~ again, that statute relates to procedure and does not guarantee a particular result “[l]f the
agency considers the factors and articulates a rational relationship between the facts found and the
choices made, its decision is not arbitrary and capricious.” Delfa Found. v. United Smtes, 303 F.3d
551, 563 (Sth Cir. 2002) (quoting Harris v. United States, 19 F.3d 1090, 1096 (Sth Cir. 1994)).
The COE received public comments, conducted its own investigation, responded to public
comments, and ultimately decided that its own findings were the more trustworthy

As for Meche’s supposition that the project could impact crawfish spawning and disrupt
the flooding cycle, and the plaintiffs’ argument that the COE could not properly consider the
impact on crawfishing because the permittees were not crawfishers, these are not enough to show
that the COE’s reliance on its own ofticials’ site visits, environmental assessment and conclusions
about the proj ect’s impact on the site as a habitat for crawfish were insufficient under NEPA. Doc.
102, att. l2, pp. 29_35 (COE00852~58) (agency response to public comments received).
Accordingly, plaintiffs fail to show that the COE acted arbitrarily or capriciously regarding these
considerations

d. Impact onfish and other aquatic ll_'fe
Plaintiffs also argue that the above considerations fell short under NEPA due to the COE’s

alleged disregard of its obligation to consider the project’s effects on fish and other aquatic life.

..27..

 

Doc. 280, att. 1, pp. 22_23. Under the applicable regulations and guidelines, the COE must
consider a project’s impact on public interest factors including “[a]quatic organisms in the food
web.” 33 C.F.R. § 320.4(a)(l); 40 C.F.R. § 230.31. The COE must take a hard look at direct,
indirect, and cumulative impacts of a project before reaching a conclusion about the possible
significance of the impacts 40 C.F.R. §§ 230.31, 1508.7, 1508.8(a)-(b). Plaintiffs argue that the
COE improperly limited its consideration of this factor to “short-term” impacts and failed to
address “the undoubtedly continuous impacts to fish in Fisher Lal<e from a permanent, impassable
dam structure.” Doc. 280, att. l, p. 22.

Other than the inadmissible Kemp report, plaintiffs only point to the declaration of
crawfisher/LCPAW president Mike Bienvenu, who states that the water control structure Will have
negative impacts on fish migration and the surrounding ecosystem. Doc. 273, att. 21, pp. 3_5
(COE014l4e16)). As the COE notes, however, it considered the project’s possible short~term
effects on fish after determining that fish and other aquatic animals would only be subject to short-
term, localized impacts Doc. 38, att. 30, pp. 6-7 (COE00148-49). Bienvenu’s unsupported
opinion is not enough to show that the COE’s consideration was inadequate or its findings
erroneous Accordingly, plaintiffs fail to show that the agency acted arbitrarily or capriciously in
this regard

iii. Faz°lure to comply with regulations in 2014 modification decision
1 Plaintiffs maintain that the COE was also required to reevaluate the circumstances of the
permit under this authorization and that it nonetheless failed to consider the extent to which
Atchafalaya lnvestments had complied with the terms of its permit before granting the
modification request Doc. 280, att. l, pp. 23-25; doc. 296, p. 11. Such a reevaluation is not

mandatory under the relevant COE regulation, which instead provides that:

_23_

 

{t]he district engineer may reevaluate the circumstances and conditions of any
permit . . . either on his own motion, at the request of the permittee, or a third
party, or as the result of periodic progress inspections, and initiate action to
modify, suspend, or revoke a permit as may be made necessary by
considerations of the public interest
33 C.F.R. § 325.7(a) (emphasis added). There is no indication of a request to reevaluate and no
evidence that the district engineer erred by finding that one was not necessary under the permit
modification process described under § 325 .7(b). Although plaintiffs argue that such a reevaluation
was necessary because the document granting the 2014 permit request was titled a “Permit
Evaluation and Decision Document,” they show no requirement that the COE conduct a
reevaluation of the permittee’s compliance before authorizing the requested modification
ln sum, as a matter law, plaintiffs cannot establish any grounds for overturning the COE’s
permitting decision. Thee COE is therefore entitled to summary judgment dismissing plaintiffs’

claims in the l\/lember Case.

III.
MoTIoN Fon SUMMARY JUDGMENT IN THE LEAD ACTIoN

Mallard Basin and WBI also move for summary judgment on the lead action, arguing that
the COE’s permits have mooted all claims against them under plaintiffs’ CWA citizen suit.l8 Doc.
288. They assert that the lead action became moot in October 2010, when the COE granted their
after~the-fact permits and recognized their completion of the requested remediation Doc. 288, att.
l, pp. 5-6. They also maintain that plaintiffs’ citizen suit, filed after the COE’s March 2010 cease
and desist order, is barred under 33 U.S.C. § l3l9(g)(6)(B)(ii), which applies when the agency
“has commenced and is diligently prosecuting an action under this subsection” against defendants

let at 9-l0.

 

13 Atchat`alaya Investments is nora party to the lead action and does not have any interest in its dismissal. Accordingly,
it does not join this motion

_29_

 

 

Plaintiffs oppose the motion, arguing that the mootness arguments have no merit unless
Mallard Basin and WBI can carry their burden of showing that the permits at issue in the member
case are valid and enforceable, that the permits extinguish each CWA violation alleged in the
member action, or that the permits “have brought the illegal conduct alleged in [the lead action
complaint] into full compliance with [the CWA].” Doc. 294, p. 11. They also dispute the statutory
preemption argument claim, denying that the cease and desist order amounted to a commencement
of agency enforcement action under the CWA and maintaining that even if it did, it did not amount
to diligent prosecution Io’. at 28-32. The COE’s actions have been upheld by this Court, supra,
and so the only relevant arguments are whether these have extinguished the claims for relief under
the citizen suit and whether statutory preemption applies

A. The Mootness Doctrine and Citizen Suits Under the Clean Water Act.

Article III mootness is “the doctrine of standing set in a time frame: rl`he requisite personal
interest that must exist at the commencement of the litigation (standing) must continue throughout
its existence (rnootness).” Frieno’s of the Earth, Inc. v. Laia’law Envfron. Servs. (TOC), Inc., 528
U.S. 167 (2000) (quoting Unifea’ Starcs Parole Comm’n v. Geraghly, 445 U.S. 388 (1980). The
Court’s jurisdiction over a lawsuit depends on the parties maintaining a personal stake in the
outcome Lewz's v. Contz`nental chk Corp., 494 U.S. 472, 477"»»78 (l990) (internal quotations
omitted). “[A]ny set of circumstances that eliminates actual controversy after the commencement
of a lawsuit renders that action moot.” Ctr. for Individual Freedom v. Carmouche, 449 F.3d 655,
661 (5th Cir. 2006). Accordingly, a case should be dismissed as moot when the parties are no
longer adverse or when they lack a legally cognizable interest in the outcome of the suit. fn re
Scruggs, 392 F.3d l24, 128 (5th Cir. 2004). l-lowever, a case should not be declared moot so long

as “the parties maintain a concrete interest in the outcome and effective relief is available to remedy

_3 0_

 

the effect of the violation.” Daz'ley v. Voughr Aircr'oft Co., 141 F.3d 224, 227 (Sth Cir. 1998)
(internal quotations omitted).

The mootness doctrine applies to actions under the CWA and may require dismissal of a
CWA citizen suit based on subsequent agency actions or the cessation of a CWA violation
Primary responsibility for enforcing the CWA rests with the state and federal governments Pz'ney
Run Pres. Ass'n v. Cly. Comm'rs, 523 F.3d 453, 456 (4th Cir. 2008) (quoting Sz'erm Club v.
Hamilron Clj). Bd. ofCijy. Comm'rs, 504 F.3d 634, 637 (6th Cir. 2007)). To ensure “a second level
of enforcement,” the Act‘s citizen suit provision, 33 U.S.C. § 1365, authorizes citizens “to bring
suit against any NPDES permit holder who has allegedly violated its pennit.” Piney Run, 523 F.3d
at 456 (quoting Friends ofthe Earth, Inc. v. Gasron Copper Recyclfng Corp., 204 F.3d 149, 152
(4th Cir.2000) (en banc)). Citizen suits are meant “to supplement rather than to supplant
governmental action,” allowing citizens “to abate pollution when the government cannot or will
not command compliance.” Gwaltney omeithjield, Ltd. v. Chesapeake Bay Found., Inc., 484
U.S. 49, 60, 62, 108 S.Ct. 376, 98 L.Ed.2d 306 (l987)); see also Lockerr v. EPA, 319 F.3d 678,
684 (5th Cir. 2003) (“fT]he primary function of the provision for citizen suits is to enable private
parties to assist in enforcement efforts where Federal and State authorities appear unwilling to
act.”) (internal quotations omitted). In Gwalrney, the Supreme Court held that federal courts are
without jurisdiction to hear citizen suits under the CWA alleging “wholly past violations.” 484
U.S. at 64, 108 S.Ct. at 385. Analyzing the ‘°language and structure of . . . . the citizen suit
provisions” of the CWA, the Court found it “plain that the interest of the citizen-plaintiff is
necessarily forward-looking.” Id. at 59, 108 S.Ct. at 382. The Court also cautioned against an
overly broad interpretation of the “scope of the citizen suit [which] would change the citizens' role

from interstitial to potentially intrusive.” Id. at 61, 108 S.Ct. at 383. While Gwalmey dealt with

_31_

 

 

 

standing at the outset of the case, courts have held that subsequent agency action or the cessation
of violations during a citizen action may moot the case See Carr v. Alra Vera’c Indus., 93l F.2d
l055, 1062 (5th Cir. 1991) (“A suit may be dismissed because the defendant complies with the
[CWA] Subsequenr to the complaint if the defendant’s compliance moots the action.”) (emphasis
in original)

Whether a subsequent agency action moots a citizen suit turns on whether the defendant’s
compliance is voluntary or involuntary Environ. Conserv. Org. v. City of Dallas (“ECO l”), 529
F.3d 519, 528 (5th Cir. 2008). Where the compliance is involuntary, the agency enforcement moots
the citizen suit unless the citizen suit plaintiff “proves that there is a realistic prospect that the
violations alleged in its complaint will continue notwithstanding [the agency action].” Id. Where,
however, the compliance is voluntary, the suit is not moot unless the defendant demonstrates “that
it is absolutely clear that the allegedly wrongful behavior could not reasonably be expected to
occur.” Carr, 93l F.2d at 1062 (emphasis in original) (quoting Gwalrney, 484 U.S. at 66). “This
standard protects plaintiffs from defendants who seek to evade sanction by predictable
protestations of repentance and reform after a lawsuit is filed but who then continue their unlawful
conduct upon dismissal of the suit.” Ctr. for Br`ologz'cal Diversity, Inc. v. BP America Prod. Co.,
704 F.3d 413, 425 (5th Cir. 20l3) (intemal quotations omitted).

ln ECO I the Court determined that defendant’s entrance into a consent decree with the
EPA, following commencement of agency enforcement action and the filing of a CWA suit by the
lEPA, rendered the defendant’s compliance involuntary 529 F.3d at 523, 528. lt contrasted these
circumstances with voluntary compliance, where there would be “no impediment” to the defendant
backtracking on its compliance measures after the citizen suit was dismissed Id. On the other

hand, in Laz'dlaw Environ. Servs. UOC), Inc. , 528 U.S. 167 (2000), the Supreme Court applied the

_3 2_

 

voluntary cessation standard to a matter begun after agency enforcement action. ln that matter,
however, the Court emphasized that the defendant had invited the agency to file a CWA suit
against it, paid the filing fee, and even drafted the complaint for the agency solely to block the
plaintiffs threatened citizen suit. Id. at l76e77.

B. Applying the Mootness Doctrine to Plaintiffs’ Claims for Injunctive and
Declaratory Relief.

Here there is no indication that Mallard Basin invited the COE’s investigation and
involvement Instead, the record shows that l\/lallard Basin began complying with the COE upon
its issuance of the March 2010 cease and desist ordcr. ln an accompanying letter, the COE
informed Mallard Basin that its unpermitted work exposed it to liability under the CWA and that
further unauthorized work “may result in an enforcement action, including possible litigation.”
Doc. 38, att. 4, p. l (COE00003). It emphasized that a record of the violation would be kept on
permanent file and that Mallard Basin’s “prior knowledge of federal permitting requirements and
the activities associated with the previous enforcement action” would be taken into account in
determining if future enforcement action was warranted lt also noted that it did not believe judicial
proceedings were warranted at this time, due in part to Mallard Basin’s “willingness to cooperate,”
but that failure to comply with the cease and desist order would result in “appropriate legal action.”
Id. Mallard Basin also executed a tolling agreement with the COE, as required under COE
regulations, in which they agreed that the statute of limitations on a government CWA suit would
be tolled from the present until one year after the COE’ s decision on Mallard’s after-the-fact permit
application Ia'. at 2-3 (COE00004M05). ln short, Mallard Basin acted under threat of future legal
action from the COE. Unlil<e a case of voluntary compliance where defendants would face no
impediment to backtracking on their compliance efforts following dismissal, Mallard Basin

obtained its permit after the COE had commenced an enforcement action and under threat of

_33_

 

judicial proceedings based on its failure to comply. Because defendants’ actions were involuntary,
the plaintiffs must show “a realistic prospect that the violations alleged in the complaint will
continue” notwithstanding the enforcement action.

Based on the summary judgment record, there is no such “realistic prospect” of future
violations The COE has issued permits for the challenged structures and defendants completed
remediation work required by the COE. Furthermore, the Court has denied the challenge to the
COE’s actions in the Member Case. There is no allegation that Mallard Basin or Atchafalaya
Investments engaged in un~permitted activity on the land since that time.ig Defendants have also
been informed of the likelihood of legal action if they proceed with unauthorized activities or
commit any other violations Plaintiffs fail to show any realistic prospect that a party or its
successor will undertake any other unpermitted work on the subject property.

Plaintiffs also contend that the permits do not moot the action because the March 2010
cease and desist order related only to the replacement and upgrade of the water control structure
“without addressing the other violations detailed in Plaintiffs’ pre-suit notice and Cornplaint,”
namely relating to dredging and deposition of fill material. Doc. 294, p. 3l. As Mallard Basin and
WBI argue, however, the citizen suit is factually and legally predicated on alleged unpermitted
violations of the CWA. See doc. 1, il 4l. All of plaintiffs’ allegations are covered by the COE’s
after-the -fact permits, as upheld by this Court above. Accordingly, the fact that the cease and
desist order did not specifically address dredge and fill operations does not prove any unresolved

alleged CWA violations Viewing the summary judgment record in its entirety, the Court

 

19 The relationship between Mallard Basin and Atchafalaya Investments, which share a mailing address and
president/manages is not clear. See Louisiana Secretary of State: Search for Louisiana Business Filings, Mallard
Basin, lnc. (https://coraweb.sos.la.gov/Commercia1Search/CominercialSearchDetaiisaspx?ChaiterID;S87604_CBC
E936B93) and Atchafalaya Investments, LLC (https://coraweb.sos.la.gov/CommercialSearch/'CommercialSearch
Details.aspx?ChalterlD=Q¢lZ()’?I_FAISIDESBA) (last visited Nov. 30, 2018). Accordingly, the fact that Mallard
Basin no longer owns the property at issue cannot be counted as a reason for determining that there is no realistic
prospect that its unpermitted actions will recur.

-34_

 

f 20 are moot because there

concludes that the plaintiffs’ claims for injunctive and declaratory relie
is no “realistic prospect that the violations alleged in its complaint will continue” in light of the
COE’s actions and defendants’ compliance with the COE’s actions

C. Applying the Mootness Doctrine to Plaintiffs’ Claims for Penalties.

Plaintiffs further argue that, even if the COE’s actions and defendants’ remediation efforts
moot their claims for injunctive and declaratory relief, they do not moot their claims for civil
penalties under the CWA. Plaintiffs cite cases where courts have distinguished between injunctive
relief and civil penalties in determining whether subsequent events moot a citizen suit. See, e.g.,
Resoarces Defem'e Counsel, Inc. v. Texaco Ref. & Mkrg., Inc., 2 F.3d 493, 503 (3d Cir. 1993);
Atlantic States Legal Foand., Inc. v. Tyson Foods, Inc., 879 F.2d 1128, 1135 (1lth Cir. 1990)
(holding that “the mooting of injunctive relief will not moot the request for civil penalties as long
as such penalties were rightfully sought at the time the suit Was filed.”) Ola' Timer, Inc. v.
Bfackhawk-Cenrral Cily Sanftation Dist., 51 F.Supp. 2d 1109, 1116 (D. Colo. 1999) (observing
that the “overwhelming majority of circuits” have held that a “polluter’s post-complaint
compliance” does not necessarily moot a claim for civil penalties even if it may moot a claim for
injunctive relief`); see also Eco[ogz'cal Rights Foundation v. Pacfjic Lumber Co., 230 F.3d 1l41,
1153 (9th Cir. 2000) (observing that c‘monetary penalties continue to fulfill their purpose after the
issuance of a new permit” by deterring “future violations of the Clean Water Act even when

injunctive relief is inappropriate.”) (Citing Lai`dlaw, 528 U.S. at 185). Other courts, however, have

found that the issuance of a permit or other agency action after the filing of a citizen suit may

 

20 Civil penalties in a CWA suit are payable to the United States Treasury, not the plaintiff »»~ plaintiff merely assumes
the role of a “private attorney general” by filing a citizen suit. ECO I, 529 F.3d at 530»~3 l. Accordingly, the only
argument for considering an award of civil penalties after the suit is mooted by agency action is based on their deterrent
effect Id. at 528-31. Because the plaintiffs have not shown a reasonable prospect that the activities will occur, there
is no basis for supplementing the agency enforcement by assessing penalties for a now-remedied violation

_35_

 

indeed moot even claims for civil penalties See, e.g., Mississi}:)pi' River Revival, Inc. v. City of
Minneapolis, Mn., 319 F.3d 1013, l016 (Sth Cir. 2003) (ruling that claims for civil penalties were
moot after the issuance of permits); Blaek Warrior Riverkeeper, Inc. v. Cherokee Mining, LLC,
637 F.Supp. 2d 983, 988-89 (N. D. Ala. 2009) (allowing the plaintiff “to make a separate claim
for civil penalties would call upon this court to second-guess [the agency’s] evaluation of the
proper penalty.”); Omnge Environment, Inc. v. County of Orange, 923 F. Supp. 529, 538-39
(S.D.N.Y. 1996) (claims for civil penalties mooted by defendant’s compliance with orders issued
by the EPA and COE).

The Fifth Circuit has ruled both ways with respect to civil penalties ln Carr, 931 F.2d at
1064-65, the court concluded that the defendant’s voluntary compliance did not moot claims for
civil penalties The court based its conclusion, in part, on evidence that the defendant could
continue sporadic discharges in the future that violate the CWA. The court also noted that the
defendant’s voluntary actions did not exempt it from the need for a permit, and that it never sought
a permit Id. in contrast, in ECO I, the court concluded that agency action mooted claims for civil
penalties under the CWA. In ECO I, the defendant entered into a consent decree with the EPA
after the EPA commenced an enforcement action. The consent decree provided for the payment of
some penalties, required the defendant to undertake supplemental environmental projects, and
provided for audits and additional monitoring. Ia’. The plaintiff countered that the civil penalties
assessed by the EPA in the consent decree were insufficient The Fifth Circuit rejected the
plaintiffs argument and held that the EPA’s actions and the defendant’s compliance with the
consent decree mooted the plaintiffs claim for civil penalties Id. The court held that the
defendant’s actions were not voluntary and that the plaintiffs citizen suit would merely duplicate

rather than supplement the regulatory actions of the EPA. Id. The court noted that the EPA and

“3 6_

 

 

 

other regulatory agencies have a range of enforcement options available, of which civil penalties
are only one option, and that a CWA citizen suit should not “upset the primary enforcement of the
EPA by seeking civil penalties that ‘the Administrator chose to forego.”’ 529 F.3d at 53l (quoting
Gwaltney, 484 U.S. at 61).

Considering the summary judgment record as a whole, the present case is more analogous
to ECO I than Carr. Here, unlike Carr, the actions of the defendants to comply with the CWA
were not voluntary. The defendants applied for an after-the-fact permit only after the COE
commenced enforcement by issuing a cease and desist letter. The COE gave defendants the option
of applying for an after-the-fact permit and undertaking certain remediation work in lieu of further
enforcement action. Although the consent decree in ECO I included the payment of some
penalties, the COE did not pursue penalties in the present case given its permitting decision and
the remedial work performed by defendants following the cease and desist order. As in ECO I,
allowing a citizen suit to seek additional civil penalties under these circumstances would supplant
the COE’s choice of enforcement mechanisms that it uses to achieve its ultimate goal of bringing
defendants into compliance with the CWA. Id. at 531.

Moreover, civil penalties in a CWA citizen suit are payable to the United States Treasury,
not the plaintiff, who merely assumes the role of a “private attorney general” by filing a citizen
suit. ECO I, 529 F.3d at 530a3l. in light of the plaintiffs role in a CWA citizen suit, the only
argument for considering an award of civil penalties after injunctive relief is mooted by agency
action is the deterrent effect of the penalties Id. at 528-31. Here, the Court has concluded that
there is no reasonable prospect that CWA violations will recur given the COE’s permitting

decisions and defendants’ compliance As a result, any deterrent effect is too speculative to

_3 7,

 

 

 

 

support an Article iii case or controversy With respect to civil penalties The plaintiffs’ claims for
civil penalties are therefore moot

D. Applying the Mootness Doctrine to Plaintiffs’ Clailns for Attorney Fees.

Finally, plaintiffs contend that their claim for attorney fees under the CWA remains viable.
Doc. 294, pp. 24“25. The statutory basis for plaintiffs’ claim is 33 U.S.C. § l365(d), which
provides that “[t]he court . . . may award costs of litigation (including reasonable attorney and
expert witness fees) to any prevailing or substantially prevailing party, whenever the court
determines such award is appropriate.” 33 U.S.C. § l365(d). In order to qualify as a “prevailing
party,” a plaintiff must “(l) obtain actual relief, such as an enforceable judgment or a consent
decree; (2) that materially alters the legal relationship between the parties; and (3) modifies the
defendant’s behavior in a Way that directly benefits the plaintiff at the time of the judgment or
settlement.” Dearmore v. City OfGarland, 519 F.3d 517, 521 (5th Cir. 2008). in determining who
is a “substantially prevailing party,” the court has stated that these three elements remain a factor
but “may not need to be satisfied in full.” Envtl. Conserv. Org. v. Cz`ly ofDallas (“EC 0 H”), 307
Fed. App’x 781, 784 (5th Cir. 2008) (unpublished).

Plaintiffs rely on case law premised on the “catalyst theory,” under which a plaintiff
qualifies as a prevailing party if the plaintiff spurs the agency action that brings the defendant into
compliance with the CWA. Doc. 294, pp. 24»»»25. The Supreme Court rejected the catalyst theory
as a basis for awarding attorney fees in Buckhannon Board & Care Home v. West Virgz`m`a
Department ofHealth and Human Resources, 532 U.S. 598 (2001), and courts have subsequently
held that this theory was not revived by statutory language allowing an award of fees to a
“substantially prevailing party.” ECO II, 307 Fed. App’X at 784-85 and cases cited at n. l.
Accordingly, failure to obtain judicially sanctioned relief bars a plaintiff from recovering fees

Union ofNeedletmdes, lucius And Textile Employees, AFL-CIO, CLC v. U.S. I.N.S. , 336 F.3d 200,

_33_

 

 

206 (2d Cir. 2003). Here there is no consent decree or other judgment regarding the alleged
violations - merely Mallard Basin’s compliance with the COE enforcement action and pursuit of
permits subsequently upheld by this Court. Accordingly, plaintiffs do not qualify as prevailing
parties

Even if the catalyst theory is preserved under the CWA’s fee~shifting provision, they fail
to show that their suit caused Mallard Basin’s compliance with the COE. Under this theory, a
plaintiff must show (l) that the relief he sought was actually obtained and (2) “that the suit itself
caused the defendant to alter its conduct.” Foreman v. Dallas Cnly., 193 F.3d 314, 320 (5th Cir.
l999). As noted above, the cease and desist order resulted from an anonymous complaint to the
COE. The plaintiffs fail to show that their CWA suit played any role in the actions of the COE or
Mallard Basin, let alone that it was the cause.

IV.
CoNCLUsroN

For the reasons provided above, the plaintiffs’ Motion to Strike [doc. 297] is GRANTED.
The Motion for Summary .iudgment [doc. 292] filed by the COE is GRANTEI) and the Motion
for Summary Judgment [doc. 280] filed by plaintiffs is DENIED. Accordingly, all claims in the
member action are DISMISSED WITH PRE.]UDICE. Likewise, the Motion for Summary
Judgment [doc. 288] filed by Mallard Basin and WBI is GRANTED and the lead action is

DISMISSED WITH PREJUDICE.

  
 

'rHus noNE AND sIGNnI) in chambers this war 2019.

. q(lcday of

  
      
  

j .

noBERT R. sin/lRHMEAYs
UNrrED sTArEs instruct JUDGE

 

_3 9..

 

 

